By the Court.
Indictments cannot be removed by certiorari or writ of error, unless such writs have been specially allowed by a justice of the Supreme Court, or have been sued out with the consent of the attorney general. 3 St. Laws, 94, § 7. Such removals are said to be ex gratia, not ex mérito pistitice. All our books shew that final judgment must be first rendered, before the cause can be carried into a superior tribunal by writ of error. 11 Co. 39, a. b. 6 East. 336. The inferior court may rectify any errors they have committed, and do the party full and complete justice. It would be futile in us, to proceed in the consideration of errors, where the final judgment may not be complained against by any one.
The writ of error prosecuted by the administrators of the party indicted, cited 11 Co. 41, a. forms an exception to the general rule, from the peculiar circumstances of the case. There thé party indicted died after the award of the exigent, and no judgment could be rendered against him. But his administrators were damnified thereby, and therefore might well maintain error.
The present writ of error must be dismissed.
*321The like decision was given in another case, wherein William Kerr and others prosecuted a writ of error against the commonwealth, to the Quarter Sessions of Erie county.